10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:18-cr-00037-JAD-NJK Document 50 Filed 12/10/18 Page 1 of 12

 

 

 

 

 

 

 

FILED RECEIVED
DAYLE ELIESON —__ ENTERED —___ SERVED ON
United States Attorney COUNSEL/PARTIES OF RECORD
ROBERT KNIEF
KILBY MACFADDEN
Assistant United States Attorneys DEC 10 2018
501 Las Vegas Blvd. South, Suite 1100
Las Vegas, NV 89101 CLERK US DISTRICT COURT
Telephone: (702) 388.6336 BY. DISTRICT OF NEVADA DEPUTY

 

 

Email: kilby.macfadden@usdoj.gov
Representing the United States of America

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-0o00-
UNITED STATES OF AMERICA,
Case No.: 2:18-cr-00037 JAD-NJK
Plaintiff,
VS. PLEA AGREEMENT UNDER
FED. R. CRIM. P. 11 (c)(1)(A)

STEVEN A. HOLPER, M.D., and (B)

Defendant.

 

 

 

 

Plaintiff United States of America, by and through DAYLE ELIESON, United States
Attorney, and ROBERT KNIEF and KILBY MACFADDEN, Assistant United States
Attorneys, the Defendant, STEVEN HOLPER, M.D. and the Defendant’s attorney, CHRIS
FREY, ESQ., submit this Plea Agreement under Fed. R. Crim. P. 11(c)(1)(A) and (B).

I, SCOPE OF AGREEMENT

The parties to this Plea Agreement are the United States of America and STEVEN
A. HOLPER (the Defendant). This Plea Agreement binds the Defendant and the United
States Attorney’s Office for the District of Nevada. It does not bind any other prosecuting,

administrative, or regulatory authority, the United States Probation Office, or the Court.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:18-cr-00037-JAD-NJK Document 50 Filed 12/10/18 Page 2 of 12

The Plea Agreement sets forth the parties’ agreement regarding criminal charges
referenced in the Plea Agreement and applicable sentences, fines, restitution, and forfeiture.
It does not control or prohibit the United States or any agency or third party from seeking
any other civil or administrative remedies directly or indirectly against the Defendant.

Il. DISPOSITION OF CHARGES AND WAIVER OF TRIAL RIGHTS

A. Guilty Plea. The Defendant knowingly and voluntarily agrees to plead guilty
to the Criminal Indictment filed February 7, 2018:

Count Two: Distribution of a Controlled Substance, in violation of Title 21, United
States Code, Section 841(a)(1) and (b)(1)(C).

At the time of sentencing, the Government will move to dismiss the remaining counts
of the Criminal Indictment.

B. Waiver of Trial Rights. The Defendant acknowledges that he has been advised
and understands that by entering a plea of guilty he is waiving -- that is, giving up -- certain
rights guaranteed to all Defendants by the laws and the Constitution of the United States.
Specifically, the Defendant is giving up:

1. The right to proceed to trial by jury on all charges, or to a trial by a
judge if the Defendant and the United States both agree;

2. The right to confront the witnesses against the Defendant at such a trial,
and to cross-examine them;

3. The right to remain silent at such a trial, with assurance that his silence
could not be used against him in any way;

4. The right to testify in his own defense at such a trial if he so chooses;

5. The right to compel witnesses to appear at such a trial and testify in the

Defendant's behalf, and;

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:18-cr-00037-JAD-NJK Document 50 Filed 12/10/18 Page 3 of 12

6. The right to have the assistance of an attorney at all stages of such
proceedings.

C. Withdrawal of Guilty Plea. The Defendant will not seek to withdraw his
guilty plea after he has entered it in court.

D. Additional Charges. The United States agrees not to bring any additional
charges against the Defendant arising out of the investigation in the District of Nevada which
culminated in the Criminal Indictment and this Plea Agreement and based on conduct
known to the United States, except that the United States reserves the right to prosecute the
Defendant for any crime of violence as defined by 18 U.S.C. § 16 in which the Defendant
may have participated.

Il. ELEMENTS OF THE OFFENSES

Count Two: The elements of Distribution of Controlled Substance in violation of 21
U.S.C. §§ 841(a)(1) and (b)(1)(C) are:

First, beginning on a date unknown but in no earlier than July 2015 and continuing
through on or about March 2016, the Defendant knowingly distributed Schedule I controlled
substances, to wit: Fentanyl;

Second, the Defendant knew that the controlled substances were Fentanyl, or some
other prohibited drug;

Third, the Defendant distributed the controlled substances outside the usual course of
professional practice and not for a legitimate medical purpose; and

Fourth, the Defendant intended to distribute the controlled substances outside the
course of his professional practice.

Ninth Cir. Model Criminal Jury Instr., Criminal 9.18; Title 21 C.F.R. § 1306.04;

United States v. Feingold, 454 F.3d 1001, 1008 (9th Cir. 2006).
3

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:18-cr-00037-JAD-NJK Document 50 Filed 12/10/18 Page 4 of 12

IV. FACTS SUPPORTING GUILTY PLEA

A. The Defendant will plead guilty because he is, in fact and under the law, guilty
of the crimes charged.

B. The Defendant acknowledges that ifhe elected to go to trial instead of pleading
guilty, the United States could prove his guilt beyond a reasonable doubt and establish its
right to forfeit the specified property by preponderance of the evidence. The Defendant
further acknowledges that his admissions and declarations of fact set forth below satisfy every
element of the charged offense.

C. The Defendant waives any potential future claim that the facts he admitted in
this Plea Agreement were insufficient to satisfy the elements of the charged offense.

D. Both the United States and the Defendant agree that this section of the Plea
Agreement does not contain all of the relevant information known to the Defendant. The
parties also agree that the facts contained in Section IV provide a sufficient factual basis for
the crime to which Defendant is pleading guilty, but the facts contained in Section IV are not
an exhaustive statement by the Defendant.

E. The Defendant admits and declares under penalty of perjury that the facts set
forth below are true and correct:

At all times relevant to the Criminal Indictment:

1. The Defendant, STEVEN A. HOLPER, M.D. (“Defendant”), was a licensed
physician who, since 1990, practiced medicine in Nevada under Nevada License Number
6061, specializing in pain management in Las Vegas, Nevada.

2. As part of his medical practice, he prescribed Schedule II Controlled
Substances, including Fentanyl, Hydrocodone and Oxycodone, under his Drug Enforcement

Administration (“DEA”) license number BH2498106.
4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:18-cr-00037-JAD-NJK Document 50 Filed 12/10/18 Page 5 of 12

3. Defendant knew that under the Controlled Substances Act, Title 21, United
States Code, Section 841(a) et seg., and Title 21, Code of Federal Regulations, Section
1306.04, a prescription for a Schedule II controlled substance was lawful only when written
for a legitimate medical purpose by a practitioner acting in the usual course of his or her
professional practice.

4. Between approximately July 2015 and March 2016, Defendant prescribed and
distributed dosages and amounts of Fentanyl, Oxycodone and Hydrocodone, to his patients
outside the usual course of his professional practice and without a legitimate medical
purpose.

5. Defendant did so with the intent to prescribe Fentanyl, Oxycodone and
Hydrocodone outside the course of his professional practice and without a legitimate medical
purpose.

6. All of the foregoing occurred in the State and Federal District of Nevada and
elsewhere.

Vv. COLLATERAL USE OF FACTUAL ADMISSIONS

The facts set forth in Section IV of this Plea Agreement shall be admissible against
the Defendant under Fed. R. Evid. 801(d)(2)(A) at sentencing for any purpose. If the
Defendant does not plead guilty or withdraws his guilty plea, the facts set forth in Section IV
of this Plea Agreement shall be admissible at any proceeding, including a trial, for
impeaching or rebutting any evidence, argument or representation offered by or on the
Defendant's behalf. The Defendant expressly waives all rights under Fed. R. Crim. P. 11(f)
and Fed. R. Evid. 410 regarding the use of the facts set forth in Section IV of this Plea

Agreement.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:18-cr-00037-JAD-NJK Document 50 Filed 12/10/18 Page 6 of 12

VI. APPLICATION OF SENTENCING GUIDELINES PROVISIONS

A. Discretionary Nature of Sentencing Guidelines. The Defendant
acknowledges that the Court must consider the United States Sentencing Guidelines
(“USSG” or “Sentencing Guidelines”) in determining the Defendant’s sentence, but that the
Sentencing Guidelines are advisory, not mandatory, and the Court has discretion to impose
any reasonable sentence up to the maximum term of imprisonment permitted by statute.

B. Offense Level Calculations. The parties stipulate to the following calculation
of the Defendant’s offense level under the Sentencing Guidelines, acknowledge that these
stipulations do not bind the Court, and agree that they will not seek to apply any other
specific offense characteristics, enhancements or reductions:

The Defendant acknowledges that the statutory maximum sentence and any statutory
minimum sentence limit the Court’s discretion in determining the Defendant’s sentence
notwithstanding any applicable Sentencing Guidelines provisions.

Group 1: Count 2: 21 U.S.C. §§ 841(a)(1), (b)(1XC)

 

 

 

 

 

 

 

 

 

 

 

Offense Level Calculation USSG
Base Offense Level! 26 | §2D1.1(c\(7)
Use of Special Skill +2 § 3B1.3
Adjusted Offense Level (Subtotal) 28 .
Contingent Reduction for -2 § 3E1.1(a)
Acceptance of Responsibility
Contingent Reduction for Government Motion -1 § 3E1.1(b)
for Acceptance of Responsibility
Final Adjusted Offense Level 25

 

 

' The Group 1 base offense level was calculated as follows: there were distributions of
Fentanyl, Oxycodone and Hydrocodone totaling the equivalency of 410 kg of marijuana. The
parties stipulate to this calculation for purposes of sentencing only, using the USSG
Guidelines Manual effective November 1, 2016.

6

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:18-cr-00037-JAD-NJK Document 50 Filed 12/10/18 Page 7 of 12

C. Reduction of Offense Level for Acceptance of Responsibility. Under USSG §

3E1.1(a), the United States will recommend that the Defendant receive a two-level
downward adjustment for acceptance of responsibility unless he (a) fails to truthfully admit
facts establishing a factual basis for the guilty plea when he enters the plea; () fails to
truthfully admit facts establishing the amount of restitution owed when he enters his guilty
plea; (c) fails to truthfully admit facts establishing the forfeiture allegations when he enters
his guilty plea; (d) provides false or misleading information to the United States, the Court,
Pretrial Services, or the Probation Office; (e) denies involvement in the offense or provides
conflicting statements regarding his involvement or falsely denies or frivolously contests
conduct relevant to the offense; (f) attempts to withdraw his guilty plea; (g) commits or
attempts to commit any crime; (h) fails to appear in court; or (i) violates the conditions of
pretrial release.

Under USSG §3E1.1(b), if the Court determines that the Defendant’s total offense
level, before operation of § 3E1.1(a), is 16 or higher, and if the United States recommends a
two-level downward adjustment pursuant to the preceding paragraph, the United States will
move for an additional one-level downward adjustment for acceptance of responsibility
before sentencing because the Defendant communicated his decision to plead guilty in a
timely manner that enabled the United States to avoid preparing for trial and to efficiently
allocate its resources.

D. Criminal History Category. The Defendant acknowledges that the Court may
base his sentence in part on the Defendant’s criminal record or criminal history. The Court
will determine the Defendant’s Criminal History Category under the Sentencing Guidelines.

E. Relevant Conduct. The Court may consider any counts dismissed under this

Plea Agreement and all other relevant conduct, whether charged or uncharged, in
7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cr-00037-JAD-NJK Document 50 Filed 12/10/18 Page 8 of 12

determining the applicable Sentencing Guidelines range and whether to depart from that
range.

F. Additional Sentencing Information. The stipulated Sentencing Guidelines
calculations are based on information now known to the parties. The parties may provide
additional information to the United States Probation Office and the Court regarding the
nature, scope, and extent of the Defendant’s criminal conduct and any aggravating or
mitigating facts or circumstances. Good faith efforts to provide truthful information or to
correct factual misstatements shall not be grounds for the Defendant to withdraw his guilty
plea. The Defendant acknowledges that the United States Probation Office may calculate
the Sentencing Guidelines differently and may rely on additional information it obtains
through its investigation. The Defendant also acknowledges that the Court may rely on this
and other additional information as it calculates the Sentencing Guidelines range and makes
other sentencing determinations, and the Court’s reliance on such information shall not be
grounds for the Defendant to withdraw his guilty plea.
vol. APPLICATION OF SENTENCING STATUTES

A. Maximum Penalty. The maximum penalty under 21 U.S.C. §§ 841(a) and
841(b)(1)(C) is 20 years imprisonment, a fine of $1,000,000, or both. The maximum penalty
under 18 U.S.C. §1035(a)(2) is 5 years imprisonment, a fine of $250,000, or both.

B. Factors Under 18 U.S.C. § 3553. The Court must consider the factors set forth
in 18 U.S.C. § 3553(a) in determining the Defendant’s sentence. However, the statutory
maximum sentence and any statutory minimum sentence limit the Court’s discretion in
determining the Defendant’s sentence.

C. Parole Abolished. The Defendant acknowledges that his prison sentence

cannot be shortened by early release on parole because parole has been abolished.
8

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:18-cr-00037-JAD-NJK Document 50 Filed 12/10/18 Page 9 of 12

D. Supervised Release. In addition to imprisonment and a fine, the Defendant
will be subject to a three-year term of supervised release. Supervised release is a period of
time after release from prison during which the Defendant will be subject to various
restrictions and requirements. If the Defendant violates any condition of supervised release,
the Court may order the Defendant's return to prison for all or part of the term of supervised
release, which could result in the Defendant serving a total term of imprisonment equal to
the statutory maximum prison sentence of 20 years imprisonment.

E. Special Assessment. The Defendant will pay a $100.00 special assessment per
count at the time of sentencing.

VII. POSITIONS REGARDING SENTENCE

The Government will recommend that the Court sentence the Defendant to a
sentence within the Sentencing Guidelines range as determined by the Court.
Notwithstanding its agreement to recommend that the Defendant be sentenced as described
in this Plea Agreement, the United States reserves its right to defend any lawfully imposed
sentence on appeal or in any post-conviction litigation.

The Defendant may seek a downward adjustment pursuant to 18 U.S.C. § 3553,
including probation, from any sentence the Court may impose.

The Defendant acknowledges that the Court does not have to follow these
recommendations.

IX. RESTITUTION

In exchange for benefits received under this Plea Agreement, the Defendant agrees to
make full restitution in an amount to be determined by the Court for all of the losses the
Defendant caused by his schemes or offenses, whether charged or uncharged, pleaded to or

not, and by all of his relevant conduct. 18 U.S.C. § 3663(a)(3).
9

 
ae

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:18-cr-00037-JAD-NJK Document 50 Filed 12/10/18 Page 10 of 12

X. FINANCIAL INFORMATION AND DISPOSITION OF ASSETS
Before or after sentencing, upon request by the Court, the United States, or the
Probation Office, the Defendant will provide accurate and complete financial information,
submit sworn statements, and/or give depositions under oath concerning his assets and his
ability to pay. The Defendant will surrender assets he obtained directly or indirectly as a
result of his crimes, and will release funds and property under his control in order to pay any
fine, forfeiture, or restitution ordered by the Court.
XI. THE DEFENDANT’S ACKNOWLEDGMENTS AND WAIVERS
A. Plea Agreement and Decision to Plead Guilty. The Defendant acknowledges
that:
(1) He has read this Plea Agreement and understands its terms and
conditions;
(2) He has had adequate time to discuss this case, the evidence, and this
Plea Agreement with his attorney;
(3) He has discussed the terms of this Plea Agreement with his attorney;
(4) The representations contained in this Plea Agreement are true and
correct, including the facts set forth in Section IV; and
(5) | He was not under the influence of any alcohol, drug, or medicine that
would impair his ability to understand the Agreement when he considered signing this Plea
Agreement and when he signed it.
The Defendant understands that he alone decides whether to plead guilty or go to
trial, and acknowledges that he has decided to enter his guilty plea knowing of the charges

brought against him, his possible defenses, and the benefits and possible detriments of

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cr-00037-JAD-NJK Document50 Filed 12/10/18 Page 11 of 12

proceeding to trial. The Defendant also acknowledges that he decided to plead guilty
voluntarily and that no one coerced or threatened his to enter into this Plea Agreement.

B. Waiver of Appeal and Post-Conviction Proceedings. The Defendant
knowingly and expressly waives: (a) the right to appeal any sentence imposed. within or
below the applicable Sentencing Guideline range as determined by the Court; (b) the right to
appeal the manner in which the Court determined that sentence on the grounds set forth in
18 U.S.C. § 3742; and (c) the right to appeal any other aspect of the conviction or sentence
and any order of restitution or forfeiture.

The Defendant also knowingly and expressly waives all collateral challenges,
including any claims under 28 U.S.C. § 2255, to his conviction, sentence, and the procedure
by which the Court adjudicated guilt and imposed sentence, except non-waivable claims of
ineffective assistance of counsel.

The Defendant reserves only the right to appeal any portion of the sentence that is an
upward departure or an upward variance from the Sentencing Guidelines range determined
by the Court.

The Defendant acknowledges that the United States is not obligated or required to
preserve any evidence obtained in the investigation of this case.

C. Removal / Deportation Consequences. The Defendant understands and
acknowledges that if he is not a United States citizen, then it is highly probable that he will
be permanently removed (deported) from the United States as a consequence of pleading
guilty under the terms of this Plea Agreement. The Defendant has also been advised if his
conviction is for an offense described in 8 U.S.C. § 1101(a)(43), he will be deported and
removed from the United States and will not be allowed to return to the United States at any

time in the future. The Defendant desires to plead guilty regardless of any immigration
1]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:18-cr-00037-JAD-NJK Document50 Filed 12/10/18 Page 12 of 12

consequences that may result from his guilty plea, even if the consequence is automatic
removal from the United States with no possibility of returning. The Defendant
acknowledges that he has specifically discussed these removal / deportation consequences
with his attorney.
XII. ADDITIONAL ACKNOWLEDGMENTS

This Plea Agreement resulted from an arms-length negotiation in which both parties
bargained for and received valuable benefits in exchange for valuable concessions. It
constitutes the entire agreement negotiated and agreed to by the parties. No promises,
agreements or conditions other than those set forth in this agreement have been made or
implied by the Defendant, the Defendant’s attorney, or the United States, and no additional
promises, agreements or conditions shall have any force or effect unless set forth in writing
and signed by all parties or confirmed on the record before the Court.

DAYLE ELIESON,
United States Attorney

DATE 2-10.18 K Miptadsorn__

KILBY MACFADDEN
Assistant Pnited States Attorney

DATE 4/4 L/S Vee

CHRIS FREY hg

Counsel eee
DATE _/ 2 Ui oH/d JAD
STEVEN AHOLPER MD Defendant

12

 
